NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



               United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Argued November 10, 2010
                                 Decided December 10, 2010

                                           Before

                            RICHARD D. CUDAHY, Circuit Judge 

                            DANIEL A. MANION, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No.  10‐1159

MICHAEL BYRON GAGE,                             Appeal from the United States District
    Plaintiff‐Appellant,                        Court for the Northern District of Illinois,
                                                Eastern Division.
       v.
                                                No. 08 C 5040
MICHAEL J. ASTRUE, 
Commissioner of Social Security,                Susan E. Cox,
    Defendant‐Appellee.                         Magistrate Judge.

                                         O R D E R

        Michael Gage failed to appeal the judgment against him in his Social Security
disability‐benefits suit, and nearly three months later filed a post‐judgment motion seeking
permission to challenge the merits of the underlying decision.  The district court denied the
motion, and we affirm.

       Gage sustained an elbow injury and applied for Social Security disability insurance
benefits.  After an administrative law judge denied his application and the Appeals Council
affirmed, he sought judicial review.  A magistrate judge, proceeding with the parties’
consent, ruled for the commissioner in a comprehensive 27‐page decision and entered
judgment on August 17, 2009.  In her order, the magistrate judge found that the ALJ did not
No. 10‐1159                                                                             Page 2

err in giving controlling weight to the opinions of Gage’s treating physician, in questioning
the vocational expert at the hearing, in crediting Gage’s allegations of subjective pain, and
in analyzing the representative sample jobs available to Gage.

        On August 27 Gage filed an “objection” to the decision, arguing that the magistrate
judge “fail[ed] to address portions of the medical evidence that were favorable to [him],”
improperly credited the vocational expert’s testimony that he could use his injured arm as
an “assist,” and “ignored” his testimony about his pain.  Gage invoked Federal Rule of Civil
Procedure 72(b), the rule governing a magistrate judge’s responsibilities when assigned to
hear dispositive pretrial matters.  FED. R. CIV. P. 72(b)(1).  Gage filed this “objection” with
the district judge originally overseeing the case.  On October 28 the magistrate judge struck
this “objection,” see N.D. Ill. L.R. 78.2, because Gage had filed it without providing the
required “notice of presentment specifying the date and time on which, and judge before
whom, the objection is to be presented,” see N.D. Ill. L.R. 5.3(b).  

       On November 9 Gage filed a self‐styled “Motion to Reinstate Objection” before the
magistrate judge, this time providing proper notice and asserting that his original
“objection” should be “reinstated” under Federal Rule of Civil Procedure 59(e) as well as
Rule 72(b).  Gage did not explain why either rule entitled him to relief; he merely quoted
those rules and argued obliquely that their requirements were “consistent.”  The magistrate
judge held a hearing on Gage’s motion and, after explaining that she had “considered this
case very carefully,” pronounced that she was denying his motion.  The court entered the
order on November 20.

          Two months later Gage filed a notice of appeal, which prompted our court to issue
an order clarifying that his appeal was timely only as to the magistrate judge’s November
20 order denying his post‐judgment motion.  Our order pointed out that Gage had failed to
appeal the August 17 judgment within the required 60 days.  See FED. R. APP. P. 4(a)(1)(B),
(a)(5).  

        On appeal, Gage disregards our order limiting the scope of this appeal and continues
to press arguments relating to the merits of the underlying decision.  He argues that he is
entitled to address the merits of the underlying decision because, he contends, at the
hearing on his post‐judgment motion the magistrate judge “considered and rejected” his
arguments about the merits of that decision.

      The magistrate judge did not abuse her discretion when she denied Gage’s post‐
judgment motion (his “Motion to Reinstate Objection”).  There is confusion here as to how
the motion should be construed—the Federal Rules of Civil Procedure, of course, do not
recognize a “motion to reinstate objection”—but the motion might be treated as one under
No. 10‐1159                                                                                   Page 3

Rule 60(b), seeking relief from a judgment.  FED. R. CIV. P. 60(b).  Gage stated that he filed
his motion under Rule 59(e), but more important than the label on the motion was the
timing.  Because Gage filed his motion more than 10 days after the judgment, it had to have
been treated as a motion under Rule 60(b) instead of 59(e).  See Kiswani v. Phoenix Sec.
Agency, Inc., 584 F.3d 741, 742‐43 (7th Cir. 2009).  This distinction matters because denials of
Rule 60(b) motions are reviewed under an extremely deferential abuse‐of‐discretion
standard.  See, e.g., Eskridge v. Cook County, 577 F.3d 806, 808‐09 (7th Cir. 2009).  Further,
Rule 60(b) is an extraordinary remedy that is not designed to address legal errors made by
the district court, see Talano v. Nw. Med. Faculty Found., Inc., 273 F.3d 757, 762 (7th Cir. 2001),
nor is it a substitute for an appeal.  See, e.g., Stoller v. Pure Fishing Inc., 528 F.3d 478, 480 (7th
Cir. 2008);  Bell v. Eastman Kodak Co., 214 F.3d 798, 800‐01 (7th Cir. 2000).  Gage’s motion
failed to argue any of the grounds specified in Rule 60(b), so the magistrate judge did not
abuse her discretion when she denied the motion.

        Our court also lacks jurisdiction to review the merits of the underlying August 17
ruling.  Even though the magistrate judge may have referred to the merits of that ruling
when she denied Gage’s “Motion to Reinstate Objection,” Gage never appealed the
judgment within the 60‐day time limit.  See 28 U.S.C. §§ 636(c)(3), 1291, FED. R. CIV. P. 73(c).

                                                                                        AFFIRMED.